Citation Nr: 0809452	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  02-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a psychotic disorder, an anxiety 
disorder, a depressive disorder, and dyssomnia.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The matter has been before the Board previously and was 
remanded in August 2003 and July 2005 for procedural 
compliance and further evidentiary development.  All required 
actions have been taken.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2002.  A transcript is 
associated with the claims folder.  


FINDING OF FACT

1.  The veteran received counseling for substance abuse 
during service; primary drug addiction or dependence, even if 
currently present, is not a disability for VA compensation 
purposes.

2.  There is no medical or psychiatric evidence of a 
diagnosis of an acquired psychiatric disorder, to include a 
psychotic disorder, until many years post-service and the 
only competent opinion that addresses the question of whether 
these is a nexus between a current psychiatric disorder and 
service weighs against the contended causal relationship.  





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during active service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in May 2001, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2001 and September 2006 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service medical 
records are included in the file.  Substance abuse was noted 
during the veteran's period of active duty but such is not a 
disability for VA compensation purposes.  38 C.F.R. § 3.301.  
The RO has obtained all relevant medical records identified 
by the veteran.  There is no medical or psychiatric evidence 
of an acquired psychiatric disorder, to include a psychotic 
disorder, until many years post-service.  

As to the duty to provide a psychiatric examination or 
opinion, the Board notes that there is no medical or 
psychiatric evidence of a diagnosis of an acquired 
psychiatric disorder, to include a psychotic disorder, until 
many years post-service and the only competent opinion that 
addresses the question of whether these is a nexus between a 
current psychiatric disorder and service, obtained following 
a VA psychiatric examination,  weighs against a causal 
relationship between a current psychiatric disorder and 
service.  As explained in more detail below, there is 
indication of in-service and post-service substance abuse but 
such is not a disability for VA compensation purposes absent 
an underlying psychiatric disorder and such a secondary 
relationship was ruled out by the January 2007 psychiatric 
opinion.  There is no contrary competent opinion of record.  
Under these circumstances, there is no duty to provide 
another examination or competent opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain conditions, such as psychoses, if manifest to a 
compensable degree within a year of service separation, will 
be presumed to be service-connected.  See 38 C.F.R. §§ 3.307, 
3.309.

Analysis

The veteran contends that he developed a psychiatric disorder 
as a result of his military service, specifically his active 
duty in the Southwest Asia Theater of Operations during the 
first Persian Gulf War.  

The veteran's service medical records do not contain any 
diagnosis, treatment, or consultation for a psychiatric 
disorder, and there is nothing showing an onset of a 
psychotic disorder within a year of service separation.  Upon 
his service discharge examination, the veteran did report 
having frequent difficulty sleeping; however, no neurological 
or psychiatric diagnosis was entered.  The veteran did 
receive counseling for substance abuse while in the military.  
However, the law and regulations provide that compensation 
shall not be paid for primary alcoholism or drug addiction.  
That is, if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs, 
it is not a disability for VA compensation purposes.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007); see also VAOPGPREC 2-97.  (Emphasis added.)  There is 
no psychiatric evidence or competent opinion that links the 
veteran's in-service substance abuse to an underlying 
psychiatric disorder.  In fact, the only competent opinion 
that addresses this particular question, obtained after a VA 
psychiatric examination in January 2007, clearly weighs 
against such a finding. 

A review of the in-service personnel records reflects 
significant disciplinary problems without an accompanying 
psychiatric diagnosis.  The veteran was reduced in rank to E-
1 while on active duty, and had received punishment under 
Article 15 of the Uniform Code of Military Justice (UCMJ).  
The records document failure to obey lawful orders as well as 
possession of marijuana, both serious military infractions 
which resulted in an ultimate general discharge from service 
(under honorable conditions).  

There is no medical or psychiatric evidence of a diagnosis of 
an acquired psychiatric disorder during service or for many 
years thereafter.  The Board notes that there is ample 
psychiatric evidence dated since 1992 that shows variously 
diagnosed psychiatric disorders.  A 1992 VA examination 
indicated memory problems but did not diagnose a psychiatric 
illness.  A November 1998 VA examination diagnosed depressive 
disorder.  During this examination, the veteran complained of 
memory problems and of being "emotionally dull."  The 
veteran was to be afforded further neuropsychological testing 
but failed to report, and no opinion was entered as to if 
there was a relationship between the diagnosed psychiatric 
disability and service.  In February 2001, the veteran was 
again examined and diagnosed with a psychotic disorder (not 
otherwise specified), with associated depressive and anxiety 
disorder.  At the time, the veteran was manifesting 
hallucinations; however, no etiology opinion was proffered.  
In addition to these reports, there are many clinical records 
which document treatment for a variety of psychiatric 
symptoms.  None of this evidence contains an opinion linking 
a psychiatric disorder to service. 

The in-service disciplinary problems referenced above were 
noted by the RO in scheduling an examination in January 2003, 
but the veteran failed to report for that evaluation.  The 
Board, in July 2005, noted that good cause existed for this 
failure to report and the case was remanded for further 
evidentiary development.  The surrounding rationale for the 
need for a current VA psychiatric examination was based on 
the proposition that the presence of significant disciplinary 
actions in service could be indicative of the onset of a 
current psychiatric illness.  The psychiatric examination was 
afforded in January 2007, and the associated report includes 
a diagnosis of an unspecified psychosis, a generalized 
anxiety disorder, depression, and polysubstance abuse in 
sustained remission.  It was also observed that the veteran 
had traits of post-traumatic stress disorder (PTSD) but that, 
given that the claimed stressors were not verified, the 
examiner did not believe there to be a current diagnosis of 
PTSD.  

The veteran gave a history of combat duty and receiving 
awards of medals for valor but the service personnel records 
show no indication of a Combat Infantry Badge, any medals for 
valor or any other decorations evincing combat duty.  While 
the veteran's military occupational specialty (MOS) was that 
of "combat signaler," the Board notes that this is a 
generic job description for those soldiers trained to perform 
combat duties in the U.S. Army Signal Corps, and is not a 
verification that the veteran actually served in combat.  The 
Board does not doubt that the veteran had the required 
training so that he could serve in combat; however, his 
military records do not indicate receipt of a medal or 
decoration for actual combat participation as he has 
described.  The examiner observed that the veteran's 
description of fantastical traumatic events was evidence of 
difficulty with reality contact.  The psychiatrist concluded 
that the veteran's polysubstance abuse was not related to any 
mental illness, and that given the totality of the evidence 
presented (the relevant medical evidence in the claims file 
was reviewed), it was less likely than not that the veteran's 
current psychiatric disabilities began during or as the 
result of service.  

The lapse in time between service and the first diagnosis of 
a psychiatric disorder also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

The Board has considered the veteran's statements alleging a 
nexus between a current psychiatric disorder and service.  
However, this is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

In summary, there is no medical or psychiatric evidence of an 
acquired psychiatric disorder, to include a psychotic 
disorder, until many years post-service and the only 
competent opinion that addresses the question of whether 
these is a nexus between a current psychiatric disorder and 
service weighs against the contended causal relationship.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  
Thus, the benefit of the doubt doctrine does not apply to the 
instant case and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990). 







ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include a psychotic disorder, an anxiety 
disorder, a depressive disorder, and dyssomnia, is denied.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


